Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Sasha Varghese on 5/10/2022.
The application has been amended as follows: 
In the Claims:
Claim 15: A heat exchange system, comprising: a gas line through which a gas to be cooled is to flow; a heat exchanger disposed in the gas line and configured to cool the gas through heat exchange with a refrigerant; a refrigerant introduction line for introducing the refrigerant into the heat exchanger; a refrigerant discharge line for discharging the refrigerant after cooling the gas from the heat exchanger; a recirculation line for recirculating at least a part of the refrigerant flowing through the refrigerant discharge line into the refrigerant introduction line; and a flow-rate adjustment unit programmed to adjust a flow rate of the refrigerant flowing through the recirculation line so that a temperature of the refrigerant introduced into the , wherein the refrigerant introduction line is configured to be supplied with a part of condensate water as the refrigerant from a condenser of a steam turbine which constitutes a gas turbine combined cycle (GTCC) together with the gas turbine, the refrigerant introduction line is branched from a condensate main flow line disposed between the condenser and a boiler constituting the GTCC, the refrigerant discharge line joins the condensate main flow line, wherein the refrigerant discharge line joins the condensate main flow line at a joining position disposed downstream of a branching position at which the refrigerant introduction line branches, and the heat exchange system further comprises a valve which is capable of adjusting a flow rate of the condensate water flowing through a part of the condensate main flow line, the part of the condensate main flow line being disposed downstream of the branching position of the refrigerant introduction line and upstream of the joining position of the refrigerant discharge line.
Claim 18: cancelled
Claim 27: cancelled
Claim 28: The heat exchange system according to claim 15, wherein the refrigerant discharge line joins the condensate main flow line at a joining position disposed downstream of a branching position at which the refrigerant introduction line branches and upstream of a low-pressure economizer of the GTCC.
Allowable Subject Matter
Claims 15-17, 19-26, and 28 allowed.
The following is an examiner’s statement of reasons for allowance: the application has not been rejected using prior art because no prior art, nor reasonable combination thereof, could be found which discloses or suggests a cooling circuit for a gas turbine combined cycle which discloses, an air heat exchanger that exchanges heat with condensate water from a condenser of a steam turbine, wherein the fluid flow line includes a refrigerant introduction line, a discharge line, a recirculation line with a recirculation valve that is programmed to adjust a flow rate of the fluid flowing through the recirculation line so that the refrigerant introduced to the heat exchanger is not lower than a threshold, and a condensate main flow line with a flow rate adjustment valve that is disposed downstream of the position of the refrigerant introduction line and upstream of the position of the joining position of the refrigerant discharge line.
The closest prior art of record is Uechi (US-Pub 2017/0152765), Frutschi (5758485), and Khandwavla (US-Pub 2015/0322822). Uechi discloses a heat exchange system where an air heat exchanger (54c, fig 7) exchanges heat with water from a condenser (245, fig 7) of a GTCC, where there is a condensate main flow line (flows from 245 through economizer 271) where it rejoins a refrigerant discharge (113, fig 7). Uechi also discloses a recirculation line (12c, fig 16) with a recirculation valve (7c, fig 16) that is used to control temperature of the air being cooled, not of the coolant in the refrigerant introduction line. Frutschi teaches controlling the temperature of an air heat exchanger by controlling the refrigerant inlet temperature  (col 1, lines 38-55). Khandwavla teaches using a flow rate adjustment valve (290, fig 2), which when combined with Uechi would be placed in the condensate main flow line after economizer 271 and before the flow rejoins the flow line 113, and work as the condensate main flow line flow rate adjustment valve. However, one of ordinary skill in the art would not be motivated to place the valve from Khandwavla into the position as claimed because placing that flow rate adjustment valve into the area between the economizer and refrigerant discharge line represents an improper hindsight reasoning due to the significant difference in structure and function between the flow line 113 and heat exchanger 54c of Uechi and the simple bypass line (with valve 215, fig 2) of Khandwavla.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN V MEILLER whose telephone number is (571)272-9229.  The examiner can normally be reached on 7:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd E. Manahan can be reached on 571-272-4713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/S.V.M./               Examiner, Art Unit 3741                                                                                                                                                                                         
	/TODD E MANAHAN/              Supervisory Patent Examiner, Art Unit 3741